Name: COUNCIL REGULATION (EC) No 2210/96 of 14 November 1996 amending Regulation (EC) No 3076/95 allocating, for 1996, certain catch quotas between Member States for vessels fishing in the Norwegian exclusive economic zone and the fishing zone around Jan Mayen
 Type: Regulation
 Subject Matter: fisheries;  Europe;  economic geography;  international law
 Date Published: nan

 21 . 11 . 96 EN Official Journal of the European Communities No L 296/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 2210/96 of 14 November 1996 amending Regulation (EC) No 3076/95 allocating, for 1996, certain catch quotas between Member States for vessels fishing in the Norwegian exclusive economic zone and the fishing zone around Jan Mayen Whereas these consultations have been concluded and, consequently, it is now necessary to implement the agreed measures, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture ('), and in particular Article 8 (4) thereof, Having regard to the proposal from the Commission , Whereas Council Regulation (EC) No 3076/95 (2) had to leave open the allocation of certain catch quotas to which Sweden is entitled under the Agreement on Fisheries between the Kingdom of Sweden and the Kingdom of Norway of 9 December 1976; Whereas, in accordance with the procedure provided for in the aforementioned Agreement on Fisheries, the Community, on behalf of Sweden , continued to hold consultations with Norway concerning the relevant fishing rights for 1996; Article 1 Annex II to Regulation (EC) No 3076/95 shall be replaced by the Annex contained in the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day fol ­ lowing its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 November 1996 . For the Council The President R. BRUTON (') OJ No L 389, 31 . 12. 1992, p. 1 . Regulation as amended by the 1994 Act of Accession . (2) OJ No L 330 , 30 . 12 . 1995, p . 51 . No L 296/2 MEN ] Official Journal of the European Communities 21 . 11 . 96 ANNEX ANNEX II Allocation of Community catch quotas in Norwegian waters for 1996, as referred to in Article 1 (Norwegian waters south of 62 °00 ' N) Species ICES division Community catch quotas Quotas allocated to Member States Norway pout (') IV 50 000 Denmark United Kingdom 47 500 (2) 2 500 (3) Sandeel IV 150 000 Denmark United Kingdom 142 500 (2) 7 500 (-1 ) Shrimp IV 1 230 Denmark Sweden 1 080 150 Other species IV 11 000 Denmark United Kingdom Germany Belgium France Netherlands Sweden 5 500 4 125 620 60 255 440 p.m .(4) Cod, haddock, saithe, pollack, whiting IV 2 560 Sweden 2 560 Herring IV 840 Sweden 840 0 Mackerel IV 240 Sweden 240 ( 5) Industrial species IV 800 Sweden 800 n o ') Including blue whiting and inextricably mixed horse mackerel . 2) Within a total quota for Norway pout and sandeel up to 38 000 tonnes may be interchanged upon request . ') Within a total quota for Norway pout and sandeel up to 2 000 tonnes may be interchanged upon request . 4) Quota allocated by Norway to Sweden "other species" at a traditional level . s ) By-catches of cod, haddock, saithe, pollack and whiting are to be counted against the quotas for these species . 6) Of which no more than 400 tonnes of horse mackerel .'